NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2009-8006


                       JEAN RICHARDS, JESSICA RICHARDS
                               and JOSHUA RICHARDS,

                                                           Petitioners,

                                          v.

                            DEPARTMENT OF JUSTICE,

                                                           Respondent.


       Webb L. Wassmer, Simmons Perrine Moyer Bergman PLC, of Cedar Rapids,
Iowa, argued for petitioners.

       P. Davis Oliver, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
him on the brief were Tony West, Assistant Attorney General, and Jeanne E. Davidson,
Director. Of counsel were Dawn E. Goodman and Anuj Vohra, Trial Attorneys. Of
counsel on the brief was Rafael A. Madan, General Counsel, Office of Justice Program,
United States Department of Justice, of Washington, DC.

Appealed from: Public Safety Officers’ Benefits
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-8006


                      JEAN RICHARDS, JESSICA RICHARDS
                            and JOSHUA RICHARDS,

                                                      Petitioners,

                                          v.

                            DEPARTMENT OF JUSTICE,

                                                      Respondent.




                                   Judgment

ON APPEAL from the        Public Safety Officers’ Benefits

in CASE NO(S).            2004-091

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, RADER, and GAJARSA, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED April 8, 2010                        /s/ Jan Horbaly
                                          Jan Horbaly, Clerk